Title: William Wingate to Thomas Jefferson, 8 April 1816
From: Wingate, William
To: Jefferson, Thomas


          
            Dear Sir,
             Portsmouth New Hampshire April 8. 1816,
          
          The candor and Integrity of Your Heart, Manifested in Your Letter to me, has induced me for to communicate to You the enclosed volume, for Your perusal, Sincerely wishing that it may prove usefull to you, but if you Should find that it contains Sentiments different from your own, I am confident that your candor and charity will induce You for to impute my error to a fault in the Head and not in my Heart, I now appeal to God and my own conscience, my Innocence of any known fault—
          As I have not reserved any copy of it, I now request you for to return it safe to me, perhaps within a fortnight from the time you receive it, you can take Such minutes from it as you may See fit, But remember for to keep them Secret, if you Should See Joseph Buonaparte I have no objection to your either Shewing him this volume, or conversing with him on this Subject—I will thank you when you peruse it and compare it with Holy writ, for to minute down all the errors you find I have made, and forward them to me, also write to me the result of your Judgment on the whole Subject, That I may also be enlightened by you, not doubting but that you will do me Strict Justice, Shall add no more on this Subject—
          
          Sir, I wrote to mr Madison last year, and Solicited Him for to appoint me Inspector at Newburyport, in the room of mr Swett who now holds that office, I Stated to mr Madison that I personally knew that mr Swett had been a violent malicious Enemy to the Republican cause, and that mr Swett Secretly remained So, That mr Swett married a daughter of General Varnums, and that his wife was dead, and mr Swett had married again—That General Varnum well knew mr Swetts Political Principles before He obtained the office for him, which was a very dishonorable act in mr Varnum, That no young man that is a violent enemy to the General Goverment, ought never to hold any office under the Goverment he is Seeking for to overthro, that all offices belonged to Such Men only as had merrited Them, &c.
          As mr Madison had not noticed my letter—I wrote a letter to mr Meigs and Solicited Him for to appoint me Postmaster at Haverhill my Former office, expecting that the Postmaster would at that time died, but then recovered contrary to the expectation of the Physician—The Emolument of this last office is only from one hundred to one hundred and fifty dollars a year—Sir, As I am extreme poor and destitute of any imploy, I Should feel my Self very much obliged, if you would assist me at this time in procuring one of Those offices or any other, By writing to mr Madison or to mr Meigs and Solicit the office for me, as it cannot be obtained in no other way, I wish you for to do it—The Sooner it is done the better it will be for me—
          Sir, you will please for to let me know the result of your mind on this Subject—
          
            I remain as always with wishes for Your welfare  Yours Sincerely
            Wm Wingate
          
        